La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
I
El Sr. Rubén Del Rosario Cervoni, aquí recurrido, y la Sra. Ivonne Figueroa Hernández, peticionaria, se divorcia-ron el 19 de mayo de 1994. Según lo estipulado por las partes, la custodia del hijo de ambos, el menor Rubén Del Rosario Figueroa, se adjudicó a la señora Figueroa Hernández.
En enero de 1996, el señor Del Rosario Cervoni solicitó la custodia del menor. Alegó que se justificaba el cambio debido a que la señora Figueroa Hernández impedía las relaciones paterno-filiales. El 1ro de julio de 1997, tras la celebración de una vista, el tribunal de instancia emitió una resolución, archivada en autos el 3 de julio de 1997, mediante la cual denegó el cambio solicitado.
El 14 de julio de 1997, el señor Del Rosario Cervoni presentó ante el foro de instancia una moción en la que *124solicitó determinaciones de hechos y conclusiones de dere-cho adicionales. El 30 de julio de 1997, el tribunal la de-negó mediante una resolución archivada en autos el 4 de agosto de 1997.
El 3 de septiembre de 1997, dos (2) meses después del archivo en autos de la resolución, en la cual se denegó el cambio de custodia, el señor Del Rosario Cervoni apeló ante el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan (en adelante el Tribunal de Circuito). El 12 de septiembre de 1997, dicho tribunal emitió una resolución para acoger la apelación como un certiorari por considerar que éste era el recurso apropiado.
El 19 de septiembre de 1997, la señora Figueroa Her-nández solicitó la desestimación del recurso por el funda-mento de la falta de jurisdicción. Alegó que éste se había presentado fuera del término provisto por la ley. Indicó que el dictamen emitido por el foro de instancia el 1ro de julio de 1997 era una resolución, por ende, el señor Del Rosario Cervoni no podía solicitarle al tribunal, al amparo de la Regla 43.3 de Procedimiento Civil, según enmendada, 32 L.P.R.A. Ap. III, que realizara determinaciones adicionales de hechos. En consecuencia, dicha solicitud no interrumpió el término provisto por la ley para recurrir en alzada.
El 20 de noviembre de 1997, el Tribunal de Circuito dictó una resolución, en la que se denegó la desestimación. Inconforme, la señora Figueroa Hernández acudió ante nos, y le imputó a dicho tribunal haber incurrido en los errores siguientes:
PRIMER ERROR
Cometió error el Tribunal de Circuito al denegar la desesti-mación del recurso de certiorari instado por el demandante re-currido, a pesar de que el mismo fue presentado tardíamente.
*125SEGUNDO ERROR
Incidió el Tribunal de Circuito al resolver que una resolución dictada por el Tribunal de Primera Instancia es susceptible de que se soliciten determinaciones adicionales de hechos y con-clusiones de derecho y que ello produce el efecto interruptor para fines del término para la revisión de dicha resolución.
I HH
Por estar íntimamente relacionados, discutiremos con-juntamente los señalamientos de error. El Tribunal de Cir-cuito resolvió que la resolución dictada por el foro de ins-tancia no era meramente interlocutoria, ya que ésta adjudicó la controversia entre las partes con respecto a la custodia permanente del menor Rubén Del Rosario Figueroa. Razonó, por lo tanto, que cualquiera de las par-tes podía solicitarle al tribunal sentenciador que realizara determinaciones de hechos y conclusiones de derecho adi-cionales, con el efecto interruptor del término para recurrir en certiorari al Tribunal de Circuito.
La Regla 43.3 de Procedimiento Civil, supra, dispone lo siguiente, en su parte pertinente:
No será necesario solicitar que se consignen determinaciones de hechos a los efectos de una apelación, pero a moción de parte, presentada a más tardar diez (10) días después de ha-berse archivado en autos copia de la notificación de la senten-cia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo a [sic] la Regla 43.2, o podrá enmendar o hacer determinaciones adicionales, y podrá enmendar la sentencia de conformidad. La moción se podrá acumular con una moción de reconsideración o de nuevo juicio de acuerdo con las Reglas 47 y 48 respectivamente. (Enfasis suplido.)
A tenor con la Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, una solicitud de determinaciones de hechos y conclusiones de derecho adicionales presentada en tiempo y de acuerdo con la Regla 43.3 de Procedimiento *126Civil, supra, tiene el efecto de interrumpir los términos dispuestos por la ley para solicitar una reconsideración (Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III), un nuevo juicio (Regla 48 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill) y para presentar un recurso de apelación (Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III). Andino v. Topeka, Inc., 142 D.P.R. 933 (1997).
Ahora bien, la Regla 43.3 de Procedimiento Civil, supra, dispone, con meridiana claridad, que para que una moción de determinaciones de hechos y conclusiones de derecho tenga el efecto de interrumpir los términos previamente mencionados, es preciso que exista una sentencia de la cual se pueda presentar un recurso de apelación. En otras pala-bras, una moción presentada al amparo de la citada Regla 43.3 no interrumpe el término provisto para solicitar la revisión de resoluciones.
La Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y nuestra jurisprudencia definen el término sentencia como cualquier determinación del tribunal que resuelva finalmente la cuestión litigiosa, o sea, que adjudique una reclamación entre las partes, y de la cual pueda apelarse(1) Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996); Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 651 (1987). Una resolución, por su parte, es un dictamen mediante el cual se resuelve un incidente o una controversia dentro de un proceso judicial, sin adjudicar definitivamente la totalidad de una reclamación entre las partes.
Además, en reiteradas ocasiones hemos resuelto que cuando el tribunal emite una resolución, pero ésta verdaderamente pone fin a una reclamación entre las partes, la referida resolución constituye una sentencia, final o par-*127cial, de la cual puede interponerse un recurso de apelación. Bco. Santander P.R. v. Fajardo Farms Corp., supra, pág. 244; A.F.F. v. Tribunal Superior, 93 D.P.R. 903 (1967). Después de todo, es el contenido de un escrito, no el título que se le dé, el que determina su naturaleza. Véanse: Magriz v. Empresas Nativas, 143 D.P.R. 63 (1997); Ramos González v. Félix Medina, 121 D.P.R. 312, 331 (1988).
Ahora bien, se puede apelar de una sentencia parcial si se trata de un caso con partes o reclamaciones múltiples y el tribunal concluye expresamente que no existe razón para posponer dictar sentencia en cuanto a una o más de tales reclamaciones o partes hasta la resolución final del pleito, y ordena expresamente que ésta se registre. En consecuencia, la sentencia parcial emitida será final y, una vez se registre y archive en autos una copia de la notificación, comenzará a decursar el término para presentar un recurso de apelación. Véanse: Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Torres Capeles v. Rivera Alejandro, 143 D.P.R. 300 (1997); Dumont v. Inmobiliaria Estado, Inc., 113 D.P.R. 406 (1982); Asociación de Propietarios v. Santa Bárbara Co., 112 D.P.R. 33 (1982).
Por otro lado, para solicitar la revisión de una resolución u orden interlocutoria, una parte puede recurrir al Tribunal de Circuito mediante un recurso de certiorari. Este debe presentarse dentro del término de cumplimiento estricto de treinta (30) días contados a partir del archivo en autos de la copia de la notificación de la resolución u orden. Esto significa que su observancia tardía es permisible sólo de existir y demostrarse a cabalidad una justa causa para no cumplir rigurosamente con el término en cuestión. Arriaga v. F.S.E., 145 D.P.R. 122 (1998). En otras palabras, bajo estas circunstancias, el tribunal apelativo tiene discreción para prorrogar el término y acoger el recurso de certiorari para su consideración. Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see.
*12822k(f)), según enmendado por la Ley Núm. 248 de 25 de diciembre de 1995;(2) Bco. Popular de P.R. v. Mun. deAgua-dilla, 144 D.P.R. 651 (1997).
En conclusión, a tenor con lo dispuesto en la Regla 43.3 de Procedimiento Civil, supra, la presentación de una moción en la cual se solicite determinaciones de hechos adicionales no tiene el efecto de interrumpir el término de treinta (30) días, de cumplimiento estricto, que tienen las partes para solicitar la revisión de determinaciones interlocutorias. (3)
I — I HH HH
Los casos de familia están permeados del más alto interés público y tienen, además, un carácter sui géneris. En virtud de lo anterior, hemos expresado que las determinaciones de alimentos y de custodia de menores no constituyen propiamente cosa juzgada, ya que están sujetas a revisión judicial, en el tribunal de instancia, si ocurre un cambio en las circunstancias que así lo justifique, siempre, claro está, tomando en consideración los mejores intereses y el bienestar de los menores. Santana Medrano v. Acevedo Osorio, 116 D.P.R. 298 (1985); Centeno Alicea v. *129Ortiz, 105 D.P.R. 523 (1977). En consecuencia, estos dictá-menes nunca son estrictamente finales ni definitivos. Las modificaciones a las determinaciones sobre custodia y ali-mentos basadas en hechos y circunstancias ocurridos con posterioridad a haberse emitido el dictamen que se intenta modificar, pueden reclamarse en el mismo caso o en uno independiente. Sin embargo, a pesar de que se tiene esta alternativa, en la mayoría de los casos no es recomendable que estas modificaciones se soliciten en un pleito independiente. La economía procesal así lo sugiere.
La determinación que emita el foro de instancia para resolver una solicitud de modificación de un decreto de custodia o alimentos, por cambios en las circunstancias, adjudica una reclamación entre las partes, de acuerdo con los hechos y las circunstancias existentes en el momento en que se dilucida y resuelve ésta y, por ende, constituye una nueva sentencia de la cual puede apelarse.
Recapitulando, los dictámenes de custodia y de alimentos no constituyen cosa juzgada ya que pueden ser modificados de ocurrir un cambio en los hechos y las circunstancias que así lo justifique. Sin embargo, éstos tampoco son estrictamente interlocutorios ya que adjudican y resuelven una reclamación entre las partes. En virtud de lo anterior y tomando en consideración la naturaleza sui géneris de los pleitos de familia, resolvemos que los dictámenes de alimentos y de custodia que modifican o intentan modificar los dictámenes finales previos, por haber ocurrido un cambio en las circunstancias, constituyen propiamente sentencias. En consecuencia, una moción de determinaciones de hechos y conclusiones de derecho adicionales oportunamente presentada al amparo de la Regla 43.1 de Procedimiento Civil, supra, interrumpe el término jurisdiccional de treinta (30) días para recurrir en alzada al Tribunal de Circuito.
*130IV
En el caso de autos, el tribunal de instancia adjudicó la única reclamación existente entre las partes: la solicitud de cambio de custodia del menor por un alegado cambio en las circunstancias. Resulta forzoso concluir, por lo tanto, que el dictamen emitido por el foro de instancia, aunque erróneamente titulado resolución, fue una sentencia.
En la extensa y bien detallada sentencia, el tribunal de instancia expresó que evaluó toda la prueba pericial pre-sentada y dirimió la credibilidad a tenor con la doctrina de que el juzgador de los hechos no está obligado a aceptar las conclusiones de un perito. Pueblo v. Montes Vega, 118 D.RR. 164 (1986). El tribunal también analizó, por sepa-rado, los factores que tomó en cuenta al adjudicar la cus-todia, factores tales como la preferencia del menor, su sa-lud física y mental, la interrelación del menor con su familia y la salud psíquica de las partes. Discutió, además, los testimonios de los peritos, cuáles le merecieron entero crédito y las pruebas administradas a las partes. Con rela-ción a esta bien fundamentada sentencia, el reclamante podía solicitar determinaciones de hecho adicionales al amparo de la Regla 43.3 de Procedimiento Civil, supra.
Oportunamente, el señor Del Rosario Cervoni solicitó al foro de instancia que hiciese ciento once (111) determina-ciones de hechos adicionales; las cuales, en su inmensa ma-yoría, estaban relacionadas con la prueba pericial presen-tada, el valor probatorio que el tribunal de instancia concedió a ésta, los exámenes realizados al menor y las cualificaciones de la perito presentada por el señor Del Rosario Cervoni.
La presentación de la referida moción tuvo el efecto de interrumpir el término jurisdiccional de treinta (30) días para recurrir en alzada, en apelación, a tenor con lo dis-puesto en el Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico dé 1994, supra.
*131Por los fundamentos antes expuestos, se confirma la re-solución emitida por el Tribunal de Circuito de Apelacio-nes, Región Judicial de San Juan, y se devuelve el caso a dicho foro para que continúen los procedimientos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se une el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Rebollo López no intervino.

 La Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.), según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995, eliminó el recurso de revisión para recurrir de sentencias finales dictadas por el Tribunal de Primera Instancia.


 Dicho artículo dispone, en lo pertinente, lo siguiente:
“El Tribunal de Circuito de Apelaciones conocerá en los siguientes asuntos:
“0 Mediante auto de certiorari expedido a su discreción, de cualquier otra re-solución u orden dictada por el Tribunal de Primera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abolición. En estos casos, el recurso de certiorari se formalizará presentando una solicitud dentro de los treinta (30) días siguientes a la fecha de notificación de la resolución u orden. El término aquí dis-puesto es de cumplimiento estricto, excepto cuando mediaren circunstancias especia-les debidamente sustentadas en la petición de certiorari. La presentación de una moción de reconsideración producirá en cuanto al término para solicitar un certiorari bajo este inciso en casos civiles únicamente, el mismo efecto provisto por las Reglas de Procedimiento Civil para los recursos de apelación.” 4 L.P.R.A. sec. 22k(f).


 A tenor con lo dispuesto en la Regla 53.1(i) de Procedimiento Civil, 32 L.P.R.A. Ap. III, el término para presentar ante el Tribunal de Circuito una solicitud de certiorari se interrumpirá y comenzará a contarse de nuevo en conformidad con lo dispuesto en la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III.